Exhibit 10.1
AGREEMENT AND FIRST AMENDMENT TO
SECOND AMENDED AND RESTATED CREDIT AGREEMENT
     This Agreement and First Amendment to Second Amended and Restated Credit
Agreement (this “Amendment”) dated as of May 27, 2011 among SERVICE CORPORATION
INTERNATIONAL (the “Borrower”); the lenders (collectively, the “Lenders”) now or
hereafter party to the Credit Agreement (as hereinafter defined), and JPMORGAN
CHASE BANK, N.A., as Administrative Agent (the “Administrative Agent”) for the
Lenders;
W I T N E S S E T H:
     WHEREAS, the Borrower, the Lenders and the Administrative Agent are parties
to that certain Second Amended and Restated Credit Agreement (as amended and
supplemented to the date hereof, the “Credit Agreement) dated as of March 18,
2011;
     WHEREAS, Investment Capital Corporation (“ICC”), an indirect wholly owned
Subsidiary of the Borrower and a Guarantor, intends to enter into (x) a Stock
Purchase Agreement (including all attachments thereto, the “Stock Purchase
Agreement”) to purchase 70% of the outstanding stock of Neptune Society, Inc.
(“NSI”) and (y) a Shareholders Agreement (including the attachments thereto, the
“Shareholders Agreement”) with the other shareholders of NSI, whereby (among
other things) ICC agrees to purchase the balance of the outstanding stock of NSI
upon the put of such stock by such shareholders in accordance with the terms and
conditions thereof;
     WHEREAS, the other shareholders of NSI have refused to allow NSI and its
Subsidiaries to enter into a Guarantee Agreement; and
     WHEREAS, the Borrower, the Lenders and the Administrative Agent desire to
amend the Credit Agreement to cause the transactions contemplated by the Stock
Purchase Agreement and the Shareholders Agreement (collectively, the “Neptune
Society Transactions”) to be a Permitted Acquisition because after giving effect
to this Amendment, Section 5.10 of the Credit Agreement would not require NSI
and its Subsidiaries to enter into a Guarantee Agreement upon becoming
Subsidiaries;
     NOW, THEREFORE, in consideration of the premises and the mutual agreements,
representations and warranties herein set forth, and for other good and valuable
consideration, the receipt and sufficiency of which are acknowledged, the
Borrower and the Lenders do hereby agree as follows:
     Section 1. The following definition contained in Section 1.01 of the Credit
Agreement is hereby amended to provide as follows:
     “Excluded Subsidiaries” means (a) Wilson Financial Group and each
Subsidiary thereof; (b) Neptune Society, Inc. and each Subsidiary thereof;
(c) SCI International, LLC; (d) Alderwoods Group, LLC; (e) ECI Capital
Corporation, and (f) SCI Cerberus, LLC.

 



--------------------------------------------------------------------------------



 



     Section 2. Neptune Society Transactions. The Borrower represents and
warrants that (a) it has delivered true, correct and complete copies of the
Stock Purchase Agreement and the Shareholders Agreement to the Administrative
Agent, and each of the same is in full force and effect as reflected therein,
without any amendment or other modification; (b) the business of NSI and its
Subsidiaries is reasonably related to the business of the Borrower on the
Effective Date; (c) the Borrower and the Subsidiaries will be in compliance, on
a pro forma basis after giving effect to the Neptune Society Transactions, with
Section 6.12(b) of the Credit Agreement, as if the acquisition contemplated by
the Stock Purchase Agreement had occurred on April 1, 2011; (d) the Leverage
Ratio, calculated on such a pro forma basis, is no greater than 3.75 to 1.00,
and (e) such acquisition has been approved by all necessary corporate and other
action by NSI and its shareholders. The Borrower agrees that it will, before the
closing of the acquisition contemplated by the Stock Purchase Agreement, deliver
to the Administrative Agent an officer’s certificate to the effects (1) that,
immediately after giving effect to such acquisition, no Default has occurred and
is continuing or would result therefrom and (2) set forth in clauses (b), (c),
(d) and (e) of the immediately preceding sentence, together with (x) all
financial information theretofore reasonably requested by the Administrative
Agent relating to NSI and its Subsidiaries and (y) reasonably detailed
calculations demonstrating satisfaction of the requirements set forth in clauses
(c) and (d) of such sentence.
     Section 3. Representations True; No Default. The Borrower represents and
warrants that (a) the representations and warranties contained in Article III of
the Credit Agreement are true and correct in all material respects on and as of
the date hereof as though made on and as of such date (except if and to the
extent that it relates to an earlier date, in which case such representation and
warranty shall be true as of such earlier date) and (b) the terms and conditions
of the Neptune Society Transactions will be substantially as set forth in the
forms of the Stock Purchase Agreement and the Shareholders Agreement heretofore
delivered by the Borrower to the Administrative Agent. The Borrower hereby
certifies that no event has occurred and is continuing which constitutes a
Default or an Event of Default.
     Section 4. Ratification. Except as expressly amended hereby, the Credit
Agreement and the other Loan Documents shall remain in full force and effect.
The Credit Agreement, as hereby amended, and all rights and powers created
thereby or thereunder and under the other Loan Documents are in all respects
ratified and confirmed and remain in full force and effect.
     Section 5. Definitions and References. Any term used herein that is defined
in the Credit Agreement shall have the meaning therein ascribed to it. The terms
“Agreement” and “Credit Agreement” as used in the Credit Agreement, the other
Loan Documents or any other instrument, document or writing furnished to the
Administrative Agent or Lender by the Borrower and referring to the Credit
Agreement shall mean the Credit Agreement as hereby amended.
     Section 6. Effectiveness. This Amendment shall become effective upon its
execution and delivery by the Borrower and the Required Lenders. Delivery of an
executed counterpart of a signature page of this Amendment by telecopy or email
shall be effective as delivery of a manually executed counterpart of this
Amendment.

-2-



--------------------------------------------------------------------------------



 



     Section 7. Miscellaneous. This Amendment (a) is a Loan Document; (b) shall
be construed in accordance with and governed by the law of the State of Texas;
(c) may be executed in several counterparts, and by the parties hereto on
separate counterparts, and each counterpart, when so executed and delivered,
shall constitute an original agreement, and all such separate counterparts shall
constitute but one and the same agreement; and (d) together with the other Loan
Documents, embodies the entire agreement and understanding between the parties
with respect to the subject matter hereof and supersedes all prior agreements,
consents and understandings relating to such subject matter. The headings herein
shall be accorded no significance in interpreting this Amendment.

-3-



--------------------------------------------------------------------------------



 



     THE LOAN DOCUMENTS (INCLUDING THIS AMENDMENT) REPRESENT THE FINAL AGREEMENT
BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.
     THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.
     IN WITNESS WHEREOF, the Borrower, the Administrative Agent and the Lenders
have caused this Amendment to be signed by their respective duly authorized
officers, effective as of the date first above written.

            SERVICE CORPORATION INTERNATIONAL
      By:   /s/ Gregory T. Sangalis         Name:   Gregory T. Sangalis       
Title:   Senior Vice President and General Counsel     

            JPMORGAN CHASE BANK, N.A., individually
and as Administrative Agent
      By:   /s/ Darren Vanek         Name:   Darren Vanek        Title:   Vice
President     

            BANK OF AMERICA, N.A.
      By:   /s/ Gary L. Mingle         Name:   Gary L. Mingle        Title:  
Senior Vice President     

[unnumbered signature page to Service Corporation International
Agreement and First Amendment to Second Amended Restated Credit Agreement]

 



--------------------------------------------------------------------------------



 



            COMPASS BANK
      By:   /s/ Payton K. Swope         Name:   Payton K. Swope        Title:  
Senior Vice President     

            THE BANK OF NOVA SCOTIA
      By:   /s/ Paula Czach         Name:   Paula Czach        Title:   Managing
Director     

            SUNTRUST BANK
      By:   /s/ Baerbel Freudenthaler         Name:   Baerbel Freudenthaler     
  Title:   Director     

            REGIONS BANK
      By:   /s/ H. Gale Smith, Jr.         Name:   H. Gale Smith, Jr.       
Title:   Senior Vice President     

            US BANK, N.A.
      By:           Name:           Title:        

[unnumbered signature page to Service Corporation International
Agreement and First Amendment to Second Amended Restated Credit Agreement]

 



--------------------------------------------------------------------------------



 



            WELLS FARGO BANK, N.A.
      By:   /s/ Reginald M. Goldsmith III         Name:   Reginald M. Goldsmith
III        Title:   Managing Director     

            AMEGY BANK NATIONAL ASSOCIATION
      By:   /s/ Jeremy A. Newsom         Name:   Jeremy A. Newsom       
Title:   Senior Vice President     

            BOKF, NA dba BANK OF TEXAS
      By:   /s/ Marian Livingston         Name:   Marian Livingston       
Title:   Senior Vice President     

            RAYMOND JAMES BANK, FSB
      By:   /s/ Garrett McKinnon         Name:   Garrett McKinnon       
Title:   Senior Vice President     

            BRANCH BANKING AND TRUST COMPANY
      By:   /s/ DeVon J. Lang         Name:   DeVon J. Lang        Title:   Vice
President     

[unnumbered signature page to Service Corporation International
Agreement and First Amendment to Second Amended Restated Credit Agreement]

 



--------------------------------------------------------------------------------



 



            COMERICA BANK
      By:   /s/ Joey Powell         Name:   Joey Powell        Title:   Vice
President     

            ROYAL BANK OF CANADA
      By:   /s/ Jennifer Lee-You         Name:   Jennifer Lee-You       
Title:   Attorney-In-Fact, Royal Bank of Canada     

[unnumbered signature page to Service Corporation International
Agreement and First Amendment to Second Amended Restated Credit Agreement]

 